AMENDMENT NO. 4 TO PARTICIPATION AGREEMENT Transamerica Financial Life Insurance Company (formerly AUSA Life Insurance Company, Inc.), Variable Insurance Products Fund III and Fidelity Distributors Corporation hereby amend the Participation Agreement ("Agreement") dated August 31, 2000, as amended, by doing the following: The Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 1st day of May, 2005. TRANSAMERICA FINANACIAL LIFE INSURANCE COMPANY By: /s/Priscilla I. Hechler Name: Priscilla I. Hechler Title: Assistant Vice President and Assistant Secretary VARIABLE INSURANCE PRODUCTS FUND III By: / s/Christine Reynolds Name: Christine Reynolds Title: Treasurer- E.V.P. FIDELITY DISTRIBUTORS CORPORATION By: /s/Bill Loehning Name: Bill Loehning Title: E.V.P. Schedule A Separate Accounts and Associated Contracts Name of Separate Account and Date Established by Board of Directors Policy Form Numbers of Contracts Funded by Separate Account TFLIC Series Life Account (est. October 24, 1994) Form Number: VL03NY Product: TFLIC Financial Freedom Builder Form Number: VL95NY Product: TFLIC Freedom Elite Builder Form Number: JLS02NY Product: TFLIC Freedom Wealth Protector Separate Account VA BNY (est. September 27, 1994) Form Number: AV Product: TFLIC Landmark Variable Annuity TFLIC Series Annuity Account (est. March 20, 2001) Form Number: WL18NY Product: TFLIC Freedom Premier Separate Account VA QNY (est. August 13, 1996) Form Number AV1 Product: Flexible Premium Variable Annuity - E (No marketing name at this time) TFLIC Separate Account VNY (est. December 14, 2004) Form Number A V 1 Product: Advisor's Edge® NY Variable Annuity
